Citation Nr: 1419928	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  11-00 134A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a rate of payment in excess of 60 percent of the maximum amount payable for educational assistance under the provisions of Chapter 33, Title 38, United States Code (Post 9/11 GI Bill).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Attorney


INTRODUCTION

The Veteran had active duty service July 17, 2004 to December 24, 2005.  He was a member of the Army National Guard from April 2003 to May 2009.

This matter comes before the Board of Veteran's Appeals (Board) on appeal of an October 2009 decision of the Atlanta, Georgia Regional Office (RO) of the Department of Veterans Affairs (VA).  In January 2012, the Veteran testified at a Travel Board hearing before the undersigned at the St. Petersburg, Florida RO.  This case has been certified to the Board from the Atlanta, Georgia educational division.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his period of service from December 15, 2008 to April 15, 2009, should be considered as qualifying service for his Chapter 33 benefits, and, specifically, that since he was separated from that period for a service-connected disability (post-traumatic stress disorder), he is entitled to the 100 percent rate.  The amount of educational assistance payable under 38 U.S.C.A. Chapter 33 is calculated in accordance with a table measuring the aggregate length of creditable active duty service after September 10, 2001.  38 C.F.R. § 21.9640 (2013).  The rate is 100 percent with at least 36 months of creditable active duty service or with at least 30 continuous days of creditable active duty service and a discharge due to a service-connected disability.  38 U.S.C.A. §§ 3311, 3313 (West 2002 & Supp. 2013); 38 C.F.R. § 21.9640 (a) (2013).  

The Veteran's service from July 17, 2004 to December 24, 2005, is a qualifying period of active service for Chapter 33 eligibility.  That period totaled one year, 5 months, and 11 days, or 526 days overall.  That service equates to a 60 percent rate of Chapter 33 benefits, which is the currently assigned rate.  38 U.S.C.A. §§ 3311, 3313; 38 C.F.R. § 21.9640 (a).  The Veteran was released from that period of service for "COMPLETION OF REQUIRED ACTIVE SERVICE."  His separation code of LBK signifies "Expiration of Term of Service." Thus, the Veteran was not separated for a service-connected disability from this period.  In addition, from December 15, 2008 to April 15, 2009, the RO indicated that he had a period of a period of Active Duty for Special Work (ADSW).   The RO stated that the Department of Defense (DoD) does not recognize the period of ADSW service as creditable service for Chapter 33 benefits.  

Duties performed under ADSW may be for operational, support, or training purposes.  If the duty was for training purposes, it is not considered active duty.  All other duties performed under ADSW are considered active duty. VAOPGCPREC 25-90 concluded that temporary service for purposes other than training could be defined as active duty, not active duty for training.  DOD Directive 1215.6 defines ADSW as a tour of active duty to fulfill support requirements.  See also Adjudication Procedure Manual, M21-1MR, Part III, Subpart v, 4.C.16.i.

The Veteran was not deployed overseas during the December 15, 2008 to April 15, 2009 period of service.  He indicated that he was stateside assisting with a parachuting competition. The RO noted that he was participating in Recruiting and Retention Command during that time.  His DD 214 for that period does not indicate on the form that this was "ADSW" service nor is there correspondence from DoD indicating that this period of service was not active duty.  This matter requires clarification.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must contact DoD and/or the appropriate military authority to request information as to the Veteran's eligibility for Chapter 33 educational assistance benefits.  The request should preferably be in writing and not through a database inquiry.  All requests should be documented, as well as any responses, negative or positive, and the AOJ must ensure that it completes the following steps in making its request:   

Ask DoD and/or the appropriate military official to state whether the Veteran's service from December 15, 2008 to April 15, 2009 was ADSW, and, if it is considered "active duty."  The AOJ should also ask DoD to provide the VA copies of any information/files in its possession used to make this determination.

2.  After undertaking any other development deemed appropriate the AOJ should readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



